Citation Nr: 0736478	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus. 

2.  Entitlement to service connection for Alpha-1 antitrypsin 
deficiency (AATD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from October 1966 to May 1970 
in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for Alpha-1 Antitrypsin 
Deficiency associated with herbicide exposure.  This matter 
further comes before the Board from an August 2004 rating 
decision in which the RO denied service connection for Type 2 
diabetes mellitus.  

In the interest of due process, in May 2007, the Board 
requested medical opinions from the Veterans Health 
Administration (VHA), pursuant to 38 U.S.C.A. § 7109, in 
response to the veteran's claims.  See 38 U.S.C.A. § 7109(a) 
and 38 C.F.R. § 20.901; Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  The Board received the opinions, and the veteran and 
his representative were sent copies of the opinions and 
provided the opportunity to present additional argument, and 
also to submit a waiver of initial review of any new 
submissions by the RO.  In October 2007, the veteran 
responded, submitted a handwritten letter, which he claimed 
cited "new evidence", and requested that his case be 
remanded for initial RO review of the new evidence.  As more 
fully explained below, the Board has determined that it is 
not necessary to remand either issue to the RO for review.  


FINDINGS OF FACT

1.  The veteran's service records establish that he served in 
Vietnam from 1968 to 1970; therefore exposure to Agent Orange 
is presumed.

2.  The competent medical evidence of record is in 
approximate balance as to whether the veteran's Type 2 
diabetes mellitus is related to his exposure to Agent Orange 
or other herbicide in service, rather than to his chronic use 
of steroids. 




3.  The veteran's pre-existing Alpha-1 antitrypsin deficiency 
(AATD) is a congenital disorder.  The preponderance of the 
competent medical evidence of record is against a finding 
that his pre-existing AATD increased in severity, beyond 
normal progression, due to in-service environmental exposures 
including Agent Orange, aviation and diesel fumes, dust, and 
JP4 jet fuel.  The preponderance of the competent medical 
evidence of record shows that the veteran's worsening lung 
function due to AATD is associated with his history of 
cigarette smoking rather than other exposures.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes Type 2 diabetes mellitus was caused by exposure to 
herbicides during active duty service, rather than by chronic 
use of steroids.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007)

2.  Alpha-1 antitrypsin deficiency (AATD) pre-existed the 
veteran's active military service, and was not aggravated 
during service.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In May 2002, November 2003, June 2004, and February 2005, the 
RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to


provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to provide 
to provide any evidence in his possession which pertained to 
his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the aforementioned 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SOCs and an SSOC provided him with additional 
time to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
advised of the Dingess precedent by letter dated in March 
2006, and, since the claims herein are being denied, such 
matters are moot.

II.  Factual Background

Service medical records show no complaint of or finding of 
Type 2 diabetes mellitus or Alpha-1 antitrypsin deficiency 
(AATD).  The veteran's DD Form 214 shows he served in 
Vietnam, and his military occupational specialty (MOS) was 
storekeeper.  

Treatment records were received from the veteran's private 
pulmonologist, Dr. K., dated from March 1999 through November 
2002.  These records showed that the veteran was prescribed 
Prednisone on several occasions in order to treat respiratory 
problems.  In March 1999 he was seen for evaluation of 
asthmatic bronchitis.  He reported he was a former cigarette 
smoker from ages 20 to 50, that he smoked one pack per day 
for 20 years and then 1/2 pack per day for 10 years, and that 
he had quit smoking four months before.  He reported having 
life-long asthma, and took medication prior to service, but 
stopped while in service from 1968 to 1970.  He reported no 
problems breathing while in service in Vietnam, and was not 
bothered by the humidity.  A March 1999 chest X-ray showed no 
cardiopulmonary abnormality.  In April 1999, he was noted to 
have a history of heavy smoking, and had advanced COPD.  In 
May 1999, he was found to have AATD, and had severe airflow 
obstruction.  An April 2000 pulmonary function test showed 
findings consistent with pulmonary emphysema.  

Additional treatment records from Dr. K, include a December 
2000 record which showed that the veteran had an elevated 
glucose level. In February 2001, the veteran was noted to 
have continued steroid-induced diabetes mellitus.  In 
February 2001, the veteran was noted to have steroid-induced 
diabetes mellitus and AATD with congenital emphysema.  In 
March 2001, the diagnosis was advanced AATD.  A July 2001 
pulmonary function test showed that when compared with an 
earlier pulmonary function study done in April 2000, 
significant worsening of obstructive abnormality had 
occurred.  In December 2001, it was noted that the veteran 
had very severe COPD secondary to AATD, and that the plan was 
to increase his dosage of prednisone, and then slowly taper.  
It was noted that Dr. K was reluctant to increase prednisone 
further, as the veteran had "known steroid-induced 
diabetes".  

Treatment records were received from Dominican Hospital dated 
from December 1999 through November 2002.  These records 
showed that the veteran was admitted regularly for Prolastin 
infusions, for treatment of his AATD.  He had AAT replacement 
using Prolastin to maintain lung function, and also took 
daily Prednisone and multiple inhaled bronchodialators.  

Received from the veteran in April 2002 was his claim of 
service connection for Alpha-1 antitrypsin deficiency (AATD).  
He claimed he spent time in an aircraft flightline shack in 
an aviation boatswain position at Cam Ranh Bay in Vietnam, 
and that while performing his duties as an aviation boatswain 
he was exposed to blowing sand, jet aircraft exhaust, and 
different fuels that were prevalent on the flightline.  He 
asserted that being exposed to those substances and to Agent 
Orange caused his AATD.  

Also received from the veteran was a March 2002 letter from 
Dr. K, titled "Attending Physician's Statement", in which 
Dr. K. indicated that the veteran's symptoms were first 
apparent to Dr. K on March 17, 1999.  The diagnoses were 
Alpha-1 antitrypsin deficiency, causing severe pulmonary 
emphysema and atrial fibrillation paroxysmal.  It was noted 
that the veteran had severe loss of lung function, reduced to 
13 to 25% of normal lung function, and that this would not 
improve, and therefore the veteran remained totally disabled.  

The veteran submitted a photocopy of a magazine article 
detailing another veteran's history of filing a compensation 
claim with VA regarding AATD due to the environmental 
conditions and exposures during service.  




In a June 2002 statement, the veteran reported that he had 
never worked as a storekeeper while stationed in Vietnam, 
rather he said he actually worked as an aviation boatswain on 
the flight line.  He claimed he was exposed to blowing sand 
and dirt from "props and jets", and JP-4 aviation gas.  He 
also reportedly had worked at building up the base, which 
included digging in the dirt and sand for bunkers, buildings, 
and foundations, and beautifying the area with work on the 
grounds.  He claimed that this, as well as exposure to Agent 
Orange, had aggravated this AATD.

In a July 2003 letter, Dr. K reported that he had treated the 
veteran since March 1999 for progressive pulmonary emphysema 
and AATD.  Dr. K. indicated that the veteran was "born with 
these conditions" and that it was his belief that "during 
the period [the veteran] spent in Vietnam, he suffered from 
these medical problems".  

On VA examination in November 2003, the veteran reported an 
onset of diabetes in 2001.  The examiner noted that it was 
difficult to tell how much of the veteran's diabetes Type 2 
was due to taking chronic prednisone, however, "given the 
history of Agent Orange exposure, it is as likely as not that 
there is some contribution from this exposure due to the 
development of diabetes".  

On VA examination in March 2004, the examiner noted that from 
reviewing the veteran's medical records it was clear that he 
had diabetes Type 2 for the last three years.  It was also 
noted that the veteran had been taking prednisone for 
bronchial asthma related to AATD for several years, and at 
the time his blood sugars were over 200, he was taking large 
amounts of prednisone.  The examiner opined that it was "as 
likely as not that [the veteran's] diabetes was steroid-
induced diabetes, rather than the typical Type 2 diabetes 
mellitus."  The examiner noted that steroid-induced diabetes 
is a form of Type 2 diabetes, and is often present or 
exacerbated or induced in those who have the genetic makeup 
for Type 2 diabetes mellitus.  

In an April 2004 letter, Dr. R.A.S. reported he was an expert 
in the area of AATD, and had not examined the veteran or his 
medical records, but had spoken with the veteran on the 
phone.  Dr. R.A.S. indicated that individuals with AATD who 
have exposure to cigarette smoke, dust, organic fumes, 
particulates, and/or have frequent lung infections are very 
likely to develop pulmonary emphysema over the subsequent 
years.  Dr. R.A.S. noted that the veteran had severe AATD, 
severe pulmonary emphysema, and that while serving in 
Vietnam, he was exposed to JP4 gas, aviation and diesel 
fumes, dusts, and Agent Orange.  Dr. R.A.S. indicated that 
these were "all exposures that would be expected to increase 
the likelihood of developing progressive pulmonary emphysema 
later in life".

In a July 2004 letter, Dr. K. noted that the veteran served 
in Vietnam from 1968 to 1970, and that while he was there he 
was reportedly exposed to Agent Orange herbicide, aviation 
and diesel fumes, inorganic dust, and JP-4 gas.  Dr. K. 
opined that since the veteran was born with an AATD, "these 
exposures would cause premature pulmonary emphysema 
developing in his forties", and that "contributing to this 
condition [was] his past 20 pack year smoking history, 
averaging less than a package of cigarettes daily, stopping 
finally in 1997.  Dr. K. believed the veteran needed 
"consideration for a service-connected disability in view of 
his hereditary [AATD] which was finally diagnosed . . .  in 
1999".  

In May 2007, the Board requested VHA opinions from a 
pulmonolgist and an endocrinologist, in order to assist in 
resolving the medical issues presented.  

In a June 2007 letter, a VA pulmonologist noted that the 
veteran's medical records had been reviewed, and that the 
veteran had a "20 pack year smoking history", and reported 
"exposure to fumes, dust, and Agent Orange while he was in 
Vietnam."  The VA pulmonogist opined that "while exposures 
such as kerosene fumes and dusty environment have been 
thought to worsen lung function in patients with [AATD], 
cigarette smoking remains the most common cause of worsening 
lung function in this patient population".  The examiner 
concluded that "[b]ased on the time lag between his 
discharge from military and diagnosis of severe lung disease, 
and based on the significant smoking history documented . . . 
the worsening lung function this veteran has is more likely 
than not associated with cigarette smoking than other 
exposures".




In a June 2007 letter, a VA endocrinologist opined that it is 
"more likely than not that [the veteran] had underlying 
latent type 2 diabetes which was then clinically precipitated 
and exacerbated by his use of steroids for his lung 
condition".  The VA endocrinologist opined that the veteran 
"likely suffered from long-standing subclinical type 2 
diabetes with insulin resistance even before he received 
steroids" and more likely than not from his Agent Orange 
exposure, with perhaps an additional contribution from some 
excess body mass.  He noted that the veteran's underlying 
Type 2 diabetes did not clinically manifest itself until the 
veteran was put on steroids.  Finally, the examiner opined 
that it is "as likely as not that [the veteran's] exposure 
to Agent Orange was responsible for his having developed 
clinically recognized diabetes when he was treated with 
steroids".

Received from the veteran in October 2007, was his completed 
"medical opinion response form", in which he indicated he 
was submitting new evidence and requesting that his case be 
remanded for review of the new evidence submitted.  Attached 
was a letter in which he indicated that the VHA pulmonogist's 
opinion noted he had no record of phenotype evaluation of 
AATD, and that his phenotype was actually zz.  The veteran 
thought this was new evidence.  He also reported that, while 
waiting for his next doctor's appointment, he questioned the 
pulmonologists opinion of a 11/2 pack of smoking cigarettes a 
month as "significant".  The veteran noted that the doctor 
was relying on Dr. K's statement of a "20 pack year" 
smoking history, and claimed he never questioned the "20 
pack year" statement, as the veteran was thinking it meant 
it as 20 packs per year.  But the veteran claimed the 
pulmonolgist indicated that there was a formula doctors use 
in which a 20 pack year would equal one or two packs a day 
smoking habit.  The veteran claimed that this was not close 
to being true.  The veteran claimed he had had a smoking 
habit of no more than 11/2 packs of cigarettes a month.  

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

A.  Service connection for Type 2 diabetes mellitus

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during the veteran's 
lifetime or within the time limits established in law for 
specific diseases.  Service connection on a presumptive Agent 
Orange basis is available for Type 2 diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).  

The veteran contends that he has Type 2 diabetes mellitus due 
to exposure to Agent Orange during active service.  The 
record shows that he had service in Vietnam, and therefore, 
he is presumed to have been exposed to herbicide agents.  
Pursuant to law and regulation, diabetes mellitus may be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1116(a)(2)(H); 38 C.F.R. § 3.309(e).  

In this case, however, there is medical evidence of record 
which tends to show that the veteran's diabetes may have had 
an onset due to his extended steroid use for respiratory 
problems.  In 2001, the veteran's pulmonologist, Dr. K. 
diagnosed steroid-induced diabetes, but then in 2004, Dr. K. 
opined that the veteran did not have steroid induced diabetes 
mellitus, as the veteran was a Type 2 diabetic before his use 
of systemic corticosteroids.  On VA examination in November 
2003, the examiner opined that it was difficult to tell how 
much of the veteran's diabetes was due to taking chronic 
prednisone, however, given his history of Agent Orange 
exposure, it was  "as likely as not that there is some 
contribution from this exposure to the development of 
diabetes".  In a March 2004 VA examination, the examiner 
opined that it is "as likely as not" that the veteran's 
diabetes was steroid-induced, rather than the typical Type 2 
diabetes mellitus.  In order to resolve these divergent 
medical opinions, the Board obtained a VHA opinion.  In a 
June 2007 letter, a VA endocrinologist essentially linked the 
veteran's Type 2 diabetes mellitus to Agent Orange exposure.  
The VA endocrinologist opined that the veteran had long 
standing subclinical Type 2 diabetes mellitus that was 
clinically precipitated and exacerbated by his use of 
steroids for his lung condition.  

After weighing all the evidence of record and considering the 
doctrine of reasonable doubt, the Board concludes that there 
is a reasonable basis for holding that diabetes mellitus 
developed due to exposure to Agent Orange, rather than due to 
chronic steroid use.  Accordingly, resolving doubt in the 
veteran's favor, the Board finds that service connection for 
type 2 diabetes mellitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service connection for AATD

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  


A pre-existing disorder will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to natural progress.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes a permanent 
increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  

Post-service medical records show that the veteran has 
hereditary AATD, which has caused his severe pulmonary 
emphysema.  The veteran essentially claims that his current 
respiratory problems, including emphysema, are due to his 
AATD, which he claims was activated/exacerbated by his 
exposure to Agent Orange and other environmental exposures, 
including aviation and diesel fumes, jet fuel, and dust, in 
service.  It is clear that the veteran was born with AATD, 
but that his AATD did not become symptomatic (thereby causing 
respiratory problems such as pulmonary emphysema) until after 
his discharge from service.  The diagnosis of AATD was 
established in May 1999, by the veteran's private 
pulmonologist, Dr. K.  Of note is that at the time of his 
initial visit with Dr. K in March 1999, the veteran reported 
his 30-year history of cigarette smoking, and that he had 
life-long asthma, and took medication prior to service, but 
stopped while in service from 1968 to 1970.  He also reported 
no problems breathing while in service in Vietnam.

In support of his claim, the veteran submitted letters from 
Dr. K. and from another private physician, Dr. R.A.S.  
Although the April 2004 letter from Dr. R.A.S. tends to 
support the veteran's claim, by opining that his reported 
exposures to JP-4 gas (jet fuel), aviation and diesel fumes, 
dusts, and Agent Orange increased the likelihood of 
developing progressive pulmonary emphysema, the doctor did 
not review the veteran's medical records and did not mention 
his history of cigarette smoking in providing this opinion.  
The July 2004 opinion from Dr. K. is equivocal in that Dr. K. 
opines that, since the veteran was born with AATD, exposure 
to "Agent Orange herbicide, aviation and diesel fumes, 
inorganic dust and JP-4 gas" would cause premature pulmonary 
emphysema, but that "contributing to this condition is his 
past 20 pack year smoking history, averaging less than a 
package of cigarettes daily, stopping finally in 1997".  

In order to reconcile the medical evidence in this matter, 
the Board obtained a VHA opinion from a pulmonologist, who 
reviewed the veteran's medical records.  In a June 2007 
letter, a VA pulmonologist acknowledged that, while exposures 
such as kerosene fumes and dusty environment worsen lung 
function in patients with AATD, cigarette smoking remained 
the most common cause of worsening lung function in this 
patient population.  The VA pulmonologist then opined that 
"[b]ased on the time lag between his discharge from military 
and diagnosis of severe lung disease, and based on the 
significant smoking history documented . . . the worsening 
lung function this veteran has is more likely than not 
associated with cigarette smoking than other exposures".  

The Board finds the VA pulmonologist's opinion to be the most 
persuasive and probative on this issue, in that it is clear 
(and not equivocal) and included consideration of the 
veteran's medical records.  The Board is sympathetic to the 
fact that the veteran's AATD and resulting respiratory 
disabilities have continued to cause severe problems for him, 
both in his life and his employment.  However, there is not 
sufficient competent medical evidence of record which shows 
that his AATD was aggravated, beyond the normal progression, 
during his period of service due to various exposures, 
including Agent Orange, aviation and diesel fumes, dust, and 
jet fuel, as opposed to his history of cigarette smoking.  
The Board has respectfully considered the veteran's own 
belief that his AATD was aggravated due to his environmental 
exposures in service; however, he is a layperson, and as such 
he has no professional competence to give a medical opinion 
as to the diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The Board acknowledges receipt of the veteran's October 2007 
"medical opinion response form", in which he indicated he 
had received copies of the VHA opinions and that in response 
he was submitting new evidence.  He also requested that his 
case be remanded for review of the new evidence submitted.  
The Board concludes, however, that the information provided 
by the veteran is not new, and therefore does not require 
remand for initial RO review.  With regard to the veteran's 
providing the phenotype "zz" for his AATD, the Board notes 
that, although the VA pulmonologist's June 2007 opinion noted 
he had no record of phenotype evaluation of AATD, that 
information was noted in the physician's review of the 
medical evidence of record, and did not affect the 
pulmonologist's opinion, nor was it noted by the 
pulmonologist as a barrier to providing his opinion on the 
matter.  Second, with regard to the veteran's history of 
cigarette smoking, the Board notes that the veteran's history 
in this regard has already been mentioned in the medical 
records (in Dr. K.'s letters and treatment records for the 
veteran), which were reviewed by the VA pulmonologist.  The 
record clearly reflects that in March 1999, at the veteran's 
first visit to Dr. K. (his private pulmonologist), he 
reported he was a former cigarette smoker from ages 20 to 50, 
that he smoked one pack per day for 20 years and then 1/2 pack 
per day for 10 years, and that he had quit smoking four 
months prior.  Thus, it appears that the VA pulmonologist had 
the correct history before him in June 2007 when he reviewed 
the medical records and provided an opinion.  The veteran has 
therefore not provided any new evidence which would warrant 
this matter being remanded for the RO to review.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for AATD.  In so concluding, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

The Board also notes that current law prohibits an award of 
service connection for disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103.  This section applies to all claims 
filed after June 9, 1998.  38 C.F.R. § 3.300(a).  As the 
appellant in the present case filed his claim in April 2002, 
this provision affects the disposition of the present appeal.  
Although the veteran has contended that he started smoking 
cigarettes during service, and that he was given cigarettes 
during service as part of his rations, the pertinent laws and 
regulations prohibit granting service connection for a 
disability due to use of tobacco products in service.  
Because the veteran filed his claim for service connection 
for AATD 


after June 9, 1998, it must be denied pursuant to the law.  
Id.  The Board is bound by the statutes enacted by Congress, 
and in the present case there is no legal basis to award 
entitlement to service connection for AATD due to tobacco 
use. 


ORDER

Service connection for Type 2 diabetes mellitus is granted. 

Service connection for Alpha-1 antitrypsin deficiency (AATD) 
is denied.



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


